Filed 11/01/18                                                     Case 18-01031                                                                           Doc 33
             9


        1   J E F F R E Y S. S HI N B R O T, E S Q.
        2
            ( S B N 1 5 5 4 8 6)
            j effr e y @s hi n br otfir m. c o m
        3   J E F F R E Y S. S HI N B R O T, A P L C
        4
            8 2 0 0 Wils hir e B o ul e v ar d, S uit e 4 0 0
            B e v erl y Hills, C alif or ni a 9 0 2 1 1
        5   T el e p h o n e: ( 3 1 0) 6 5 9 - 5 4 4 4
        6
            F a x ( 3 1 0) 8 7 8 - 8 3 0 4
            S p e ci al Liti g ati o n C o u ns el t o D e bt or S o ut h er n I n y o H e alt h c ar e Distri ct
        7

        8                                       U NI T E D S T A T E S B A N K R U P T C Y C O U R T
        9                        E A S T E R N DI S T RI C T O F C A LI F O R NI A F R E S N O DI VI S I O N
       10
             I n re                                                                    B a n kr u pt c y C as e N o.: 1 6 -1 0 0 1 5
       11                                                                              C h a pt er 9
             S O UT HER NI N Y O HE ALT HC ARE
       12
             D I S T RI C T                                                            A d v. C as e N o.: 1 8- 0 1 0 3 1
       13                                                                               JSS1
       14
             C h a pt er 9 D e bt or.                                                  R   E Q U E S T F O R J U DI CI A L N O TI C E I N
       15    S O UT HER NI N Y O HE ALT HC ARE                                         S   U P P O R T O F M O TI O N F O R
             DI S T RI C T , pl ai ntiff                                               P   R E LI MI N A R Y I N J U N C TI O N
       16
                                                                                       A   G AI N S T VI H E A L T H C A R E FI N A N C E,
       17                         v.                                                   I   N C., F O R S E Q U E S T R A TI O N O F T A X
                                                                                       R   E V E N U E S P E N DI N G FI N A L R U LI N G
       18
             HE ALT HC ARE C O N GL O MER ATE                                          O   N T H E M E RI T S O F T HI S A D V E R A R Y
       19    A S S O CI A T E S, L L C ; VI H E A L T H C A R E                        C   A S E O R F U R T H E R O R D E R O F T HI S
             F I N A N C E, I N C.; a n d D O E S 1 t hr o u g h 1 0,                  C   O U R T.
       20
             d ef e n d a nt s.
       21                                                                              H e ari n g:
                                                                                       D at e: N o v e m b er 2 9, 2 0 1 8
       22                                                                              Ti m e: 1: 3 0 p. m.
                                                                                       Pl a c e: C o urtr o o m 1 1
       23
                                                                                                  2 5 0 0 T ul ar e St., 5 t h Fl
       24                                                                                         Fr es n o, C alif or ni a

       25

       26             Pl ai ntiff S O U T H E R N I N Y O H E A L T H C A R E DI S T RI C T r es p e ctf ull y r e pr es e nts t h at
       27
            F e d er al R ul e of E vi d e n c e 2 0 1 pr o vi d es f or j u di ci al n oti c e of f a cts t h at ar e “ c a p a bl e of a c c ur at e
       28
            a n d r e a d y d et er mi n ati o n b y r es ort t o s o ur c es w h os e a c c ur a c y c a n n ot b e r e as o n a bl y q u esti o n e d.
Filed 11/01/18                                                      Case 18-01031                                                                          Doc 33



        1   F. R. E. 2 0 1(f); P a p ai v. H ar b or T u g & B ar g e C o ., 6 7 F. 3 d 2 0 3, 2 0 7 n. 5 ( 9t h Cir. 1 9 9 5). T h e
        2   C o urt “ m a y [] t a k e j u di ci al n oti c e of pl e a di n gs, or d ers, a n d st at ut es fr o m ot h er j uris di cti o ns if
        3   t h e d o c u m e nts ar e p u bli c r e c or ds a n d c a p a bl e of a c c ur at e a n d r e a d y c o nfir m ati o n b y s o ur c es
        4   t h at c a n n ot r e as o n a bl y b e q u esti o n e d. ” Y u e n v. U. S. St o c k Tr a nsf er C o ., 9 6 6 F. S u p p. 9 4 4- 4 5
        5   ( C. D. C al. 1 9 9 7) ( citi n g P a p ai , 6 7 F. 3 d at 2 0 7, n. 5); s e e als o, U nit e d St at es v. 1 4. 0 2 A cr es of
        6   L a n d , 5 4 7 F. 3 d 9 4 3, 9 5 5 ( 9t h Cir. 2 0 0 8); R e y n's P ast a B ell a, L L C v. Vis a, U S A, I n c ., 4 4 2 F. 3 d
        7
            7 4 1, 7 4 6 n. 6 ( 9t h Cir. 2 0 0 6).
        8
                      B as e d o n t h e f or e g oi n g, t h e A p pli c a nt r es p e ctf ull y r e q u ests t h at t h e C o urt t a k e j u di ci al
        9
            n oti c e of t h e f oll o wi n g:
       10
                      1.   St at e of C alif or ni a, S e cr et ar y of St at e St at e m e nt of I nf or m ati o n, f or VI
       11
            H E A L T H C A R E FI N A N C E, I N C., fil e d J ul y 2 7, 2 0 1 7, a tr u e a n d a c c ur at e c o p y of w hi c h is
       12
            a n n e x e d h er et o as E x hi bit “ 4. ”
       13
                       2. St at e of C alif or ni a, S e cr et ar y of St at e St at e m e nt of I nf or m ati o n, f or H E A L T H C A R E
       14
            C O N G L O M E R A T E A S S O CI A T E S, L L C, fil e d F e br u ar y 6, 2 0 1 7, a tr u e a n d a c c ur at e c o p y of
       15
            w hi c h is a n n e x e d h er et o as E x hi bit “ 5. ”
       16
                      3.     N e ws arti cl e p u blis h e d b y Vis ali a Ti m es- D elt a , 1: 3 4 p. m. P T O ct. 4, c a pti o n e d
       17
            “ D A's offi c e s ei z es f or m er T ul ar e h os pit al a d mi nistr at or's b a n k a c c o u nt, ” a tr u e a n d a c c ur at e
       18
            c o p y of w hi c h is a n n e x e d h er et o as E x hi bit “ 6. ”
       19

       20

       21
            D at e d: N o v e m b er 1, 2 0 1 8                           T H E S HI N B R O T FI R M

       22                                                              B y: /s/J effr e y S. S hi n br ot
       23
                                                                          J effr e y S. S hi n br ot, S p e ci al Liti g ati o n C o u ns el
                                                                          f or t h e S o ut h er n I n y o H e alt h c ar e Distri ct
       24

       25

       26

       27

       28
Filed 11/01/18   Case 18-01031   Doc 33




                 E X HI BI T 4
Filed 11/01/18                                                                                               Case 18-01031                                                                                                                         Doc 33

                                                     St at e of C alif or ni a                                                                                       S
                                                           S e cr et ar y of St at e
                                                   St at e m e nt of I nf or m ati o n                                                                                                                 FFQ03271
                                                                                                                                                                                                         Q03271
                        ( D o m e sti c St o c k a n d A gri c ult ural C o o p er ati v e C or p or ati o n s)
                                            F E E S ( Fili n g a n d Di s cl o s ur e): $ 2 5. 0 0.
                                         If t hi s i s a n a m e n d m e nt, s e e i n str u cti o n s.
                                                                                                                                                                                                      FI LE D
                                                                                                                                                                                                      FILED
           I M P O R T A N T – R E A D I N S T R U C TI O N S B E F O R E C O M P L E TI N G T HI S F O R M                                                                       IInn the
                                                                                                                                                                                       t h e office
                                                                                                                                                                                              offi c e of
                                                                                                                                                                                                        of the
                                                                                                                                                                                                           t h e Secretary
                                                                                                                                                                                                                  S e cr et ar y of
                                                                                                                                                                                                                                  of State
                                                                                                                                                                                                                                      St at e
   1.       C O RP O R ATE N A ME                                                                                                                                                            of
                                                                                                                                                                                             oftthe
                                                                                                                                                                                                  h e State
                                                                                                                                                                                                       St at e of   C alif or ni a
                                                                                                                                                                                                                of California
    VI HEALTHCARE
    VI H E A L T H C A R E FI N A N C E, I INC.
                           FINANCE,         N C.

                                                                                                                                                                                                      JJUL-27
                                                                                                                                                                                                        U L- 2 7 22017
                                                                                                                                                                                                                   017


   2.      C A LI F O R NI A C O R P O R A T E N U M B E R
                                                                            CC4041964
                                                                              4041964                                                                                                          T hi s S p a c e f or Fili n g U s e O nl y

   N o C h a n g e St at e m e nt          ( N ot a p pli c a bl e if a g e nt a d dr e s s of r e c or d i s a P. O. B o x a d dr e s s. S e e i n str u cti o n s.)
   3.     If t h er e h a v e b e e n a n y c h a n g e s t o t h e i nf or m ati o n c o nt ai n e d i n t h e l a st St at e m e nt of I nf or m ati o n fil e d wit h t h e C alif or ni a S e cret ar y
          of St at e, or n o st at e m e nt of i nf or m ati o n h a s b e e n pr e vi o u sl y fil e d, t hi s f or m m u st b e c o m pl et e d i n it s e ntir et y.
           ✔      If t h er e h a s b e e n n o c h a n g e i n a n y of t h e i nf or m ati o n c o nt ai n e d i n t h e l a st St at e m e nt of I nf or m ati o n fil e d wit h t h e C alif or ni a S e cr et ar y
                   of St at e, c h e c k t h e b o x a n d pr o c e e d t o It e m 1 7.

   C o m pl et e A d dr e s s e s f or t h e F oll o wi n g ( D o n ot a b br e vi at e t h e n a m e of t h e cit y. It e m s 4 a n d 5 c a n n ot b e P. O. B o x e s.)
   4.      S T R E E T A D D R E S S O F P R I N CI P A L E X E C U TI V E O F FI C E                                                                       CI T Y                                         STATE              ZI P C O D E
   44924
     9 2 4 WEST
           W E S T LLAKEWOOD
                     A K E W O O D DRIVE,
                                   D RI V E, VISALIA,
                                             VI S A LI A, CA
                                                          C A 993291
                                                                3291
   5.      S T R E E T A D D R E S S O F P RI N CI P A L B U SI N E S S O F FI C E I N C A LI F O R NI A, I F A N Y                                         CI T Y                                         STATE              ZI P C O D E


   6.      M AI LI N G A D D R E S S O F C O R P O R A TI O N, I F DI F F E R E N T T H A N I T E M 4                                                       CI T Y                                         STATE              ZI P C O D E


   7.     E M AI L A D D R E S S F O R R E C E I VI N G S T A T U T O R Y N O TI FI C A TI O N S


   N a m e s a n d C o m pl et e A d dr e s s e s of t h e F oll o wi n g Offi c er s ( T h e c or p or ati o n m u st li st t h e s e t hr e e offic er s.                                          A c o m p ar a bl e titl e f or t h e s p e cifi c
   offi c er m a y b e a d d e d; h o w e v er, t h e pr e pri nt e d titl e s o n t hi s f or m m u st n ot b e alt er e d.)
   7.      C HI E F E X E C U TI V E O F FI C E R/                         A D D RESS                                                                       CI T Y                                         STATE              ZI P C O D E
        YYORAI
          O R AI S.
                 S. BBENZEEVI
                      E N Z E E VI                44924
                                                    9 2 4 WEST
                                                          W E S T LLAKEWOOD
                                                                    A K E W O O D DRIVE,
                                                                                  D RI V E, VI S A LI A, CA
                                                                                            VISALIA,     C A 993291
                                                                                                               3291
   8.      SE C RETA RY                                                    A D D RESS                                                                       CI T Y                                         STATE              ZI P C O D E
        YYORAI
          O R AI S.
                 S. BBENZEEVI
                      E N Z E E VI                44924
                                                    9 2 4 WEST
                                                          W E S T LLAKEWOOD
                                                                    A K E W O O D DRIVE,
                                                                                  D RI V E, VI S A LI A, CA
                                                                                            VISALIA,     C A 993291
                                                                                                               3291
   9.      C HI E F FI N A N CI A L O F FI C E R/                          A D D RESS                                                                       CI T Y                                         STATE              ZI P C O D E
        YYORAI
          O R AI S.
                 S. BBENZEEVI
                      E N Z E E VI                44924
                                                    9 2 4 WEST
                                                          W E S T LLAKEWOOD
                                                                    A K E W O O D DRIVE,
                                                                                  D RI V E, VI S A LI A, CA
                                                                                            VISALIA,     C A 993291
                                                                                                               3291
   N a m e s a n d C o m pl et e A d dr e s s e s of All Dir e ct or s, I n cl u di n g Dir e ct or s W h o ar e Al s o Offi c er s ( T h e c or p or ati o n m u st h a v e at l e a st o n e
   dir e ct or. Att a c h a d diti o n al p a g e s, if n e c e s s ar y.)
   1 0.    NA ME                                                           A D D RESS                                                                       CI T Y                                         STATE              ZI P C O D E
    YYORAI
      O R AI S.
             S. BBENZEEVI
                  E N Z E E VI                   44924
                                                   9 2 4 WEST
                                                         W E S T LLAKEWOOD
                                                                   A K E W O O D DRIVE,
                                                                                 D RI V E, VI S A LI A, CA
                                                                                           VISALIA,     C A 993291
                                                                                                              3291
   1 1.    NA ME                                                           A D D RESS                                                                       CI T Y                                         STATE              ZI P C O D E


   1 2.    NA ME                                                           A D D RESS                                                                       CI T Y                                         STATE              ZI P C O D E


   1 3.    N U M B E R O F V A C A N CI E S O N T H E B O A R D O F DI R E C T O R S, I F A N Y:                 00
   A g e nt f or S er vi c e of Pr o c e s s              If t h e a g e nt i s a n i n di vi d u al, t h e a g e nt m u st r e si d e i n C alif or ni a a n d It e m 1 5 m u st b e c o m pl et e d wit h a C alif or ni a str e et
   a d dr e s s, a P. O. B o x a d dr e s s i s n ot a c c e pt a bl e. If t h e a g e nt i s a n ot h er c or p or ati o n, t h e a g e nt m u st h a v e o n fil e wit h t h e C alifor ni a S e cr et ar y of St at e a
   c ertifi c at e p ur s u a nt t o C alif or ni a C or p or ati o n s C o d e s e cti o n 1 5 0 5 a n d It e m 1 5 m u st b e l eft bl a n k.
   1 4.    N A M E O F A G E N T F O R S E R VI C E O F P R O C E S S [Note:
                                                                      [ N ot e: TThe
                                                                                  h e pperson
                                                                                        er s o n ddesignated
                                                                                                   e si g n at e d as
                                                                                                                   a s tthe
                                                                                                                         h e corporation's
                                                                                                                             c or p or ati o n' s agent
                                                                                                                                                  a g e nt MUST
                                                                                                                                                           M U S T have
                                                                                                                                                                   h a v e agreed
                                                                                                                                                                           a gr e e d to
                                                                                                                                                                                      t o act
                                                                                                                                                                                          a ct in
                                                                                                                                                                                               i n that
                                                                                                                                                                                                   t h at ccapacity     prior
                                                                                                                                                                                                            a p a cit y pri or ttoo tthe
                                                                                                                                                                                                                                      h e designation.]
                                                                                                                                                                                                                                          d e si g n ati o n.]
    P A R A C O R P I INCORPORATED
    PARACORP           N C O RP O RATE D
   1 5.    S T R E E T A D D R E S S O F A G E N T F O R S E R VI C E O F P R O C E S S I N C A LI F O R NI A, I F A N I N DI VI D U A L CI T Y                                                            STATE              ZI P C O D E


   T y p e of B u si n e s s
   1 6.    D E S C RI B E T H E T Y P E O F B U SI N E S S O F T H E C O R P O R A TI O N
    HHEALTHCARE
      E A L T H C A R E FIFINANCE
                            NA N CE
   1 7.    B Y S U B MI T TI N G T HI S S T A T E M E N T O F I N F O R M A TI O N T O T H E C A LI F O R NI A S E C R E T A R Y O F S T A T E, T H E C O R P O R A TI O N C E R TI FI E S T H E I N F O R M A TI O N
           C O N T AI N E D H E R EI N, I N C L U DI N G A N Y A T T A C H M E N T S, I S T R U E A N D C O R R E C T.
   007/27/2017
     7/ 2 7/ 2 0 1 7                 YYORAI
                                       O R AI S.
                                              S. BBENZEEVI,
                                                   E N Z E E VI, M.D.
                                                                 M. D.                                                            CCEO
                                                                                                                                    E O
          DATE                            T Y P E/ P RI N T N A M E O F P E R S O N C O M P L E TI N G F O R M                                   TI T L E                                                  SI G N A T U R E
   SI- 2 0 0 ( R E V 0 1/ 2 0 1 3)                                                                                    P a g e 1 of 1                                                            APP R OVE D BY SE C RETA RY OF STATE
Filed 11/01/18   Case 18-01031   Doc 33




                 E X HI BI T 5
Filed 11/01/18   Case 18-01031   Doc 33
Filed 11/01/18   Case 18-01031   Doc 33




                 E X HI BI T 6
  C o urt h e ari n g i n T ul ar e h os pit a l i n v esti g ati o n s et f or Fri d a y                                                                                                                                      P a g e 1 of 2
Filed 11/01/18                                                               Case 18-01031                                                                                                                                              Doc 33
                                                                                                                                                                                 9 9 ¢ Fir st M o nt h
                                                                                                                                                                                          S u b s c ri b e
                                           T E L LI N G Y O U R S T O R Y                                                                                                        ( h t t p: / / o f f e r s. vi s ali a ti m e s d el t a. c o m /
                                          D E DI C A T E D T O        M A KI N G A L O C A L I M P A C T                                                                                       g p s-
                                                                                                                                                                                 s o u r c e = B E N B & u t m _ m e di u m = n a n o b a
                                                                                                                                                                                 e x c h a n g e & u t m _ c a m p ai g n = 2 0 1 8 S L J)


                  D A' s offi c e s ei z e s f or m er T ul ar e h o s pit al a d mi ni str at or' s
                  b a n k a c c o u nt
                     L uis H e r n a n d e z, Vis ali a Ti m es- D elt a     P u blis h e d 1: 3 4 p. m. P T O ct. 4, 2 0 1 8 | U p d at e d 3: 0 5 p. m. P T O ct. 4, 2 0 1 8



                                                                           T h e T ul ar e C o u nt y Di stri ct Att or n e y h a s s ei z e d n e arl y $ 1 milli o n i n t h e b a n k a c c o u nt s of Dr. Y or ai " B e n n y"
                                                                           B e n z e e vi, m a n a gi n g m e m b er of H e alt h c ar e C o n gl o m er at e A s s o ci at e s, t h e T ul ar e h o s pit al' s f or m er fi n a n ci al
                                                                           a d mi ni str at or.

                                                                           N o w, B e n z e e vi i s a s ki n g a T ul ar e C o u nt y j u d g e t o or d er t h e Di stri ct Att or n e y' s offi c e t o gi v e b a c k t h e m o n e y. A
                                                                           c o urt h e ari n g i s s et f or Fri d a y.

                                                                           A d diti o n al, l e n gt h y liti g ati o n i s e x p e ct e d.

                                                                           T h e D A' s Offi c e h a d n o c o m m e nt a b o ut t h e h e ari n g, citi n g a n o n g oi n g i n v e sti g ati o n.

                                                                           T h e D A' s offi c e h a s b e e n i n v e sti g ati n g H C C A a n d t h e T ul ar e h o s pit al' s fi n a n ci al m a n a g e m e nt f or m o nt h s.
                     ( P h ot o: Fil e)
                                                                           Alr e a d y, Ti m W ar d, t h e c o u nt y' s di stri ct att o r n e y, s ai d t h e i n v e sti g ati o n h a s b e e n c o stl y.


      D uri n g t h e i n v e sti g ati o n, D A' s Offi c e i n v e sti g at or s h a v e s er v e d s e v er al w arr a nt s.

      A c c or di n g t o c o urt d o c u m e nt s, w arr a nt s w er e s er v e d o n N o v. 2 0 at                   Dr. B e n z e e vi a n d Al a n G er m a n y’ s offi c e s at t h e T ul ar e h o s pit al. G er m a n y i s t h e
      h o s pit al' s f or m er C hi ef Fi n a n ci al Offi c er.

      M or e:    T h o s e w h o h el p e d t ur n T R M C ar o u n d n o w crit i ci z e t h e b o ar d, tr a n s p ar e n c y (/ st or y/ n ew s/ 2 0 1 8/ 0 9/ 2 7/ h o s pit al- b o ar d- m e m b er- di s h e art e n - s h o c k e d-
      c all s-tr a n s p ar e n c y/ 1 4 4 6 0 6 4 0 0 2/)

      T ul ar e h o s pit al b o ar d a c c e pt Dr. K u m ar, Dr. G u pt a r e si g n ati o n ( / st or y/ n e w s/ 2 0 1 8/ 1 0/ 0 4/t ul ar e- b o ar d-a c c e pt s- dr- k u m ar-r e si g n ati o n/ 1 5 2 3 2 3 4 0 0 2/)

      A d v e nti st H e alt h h o st s e m pl o y e e ori e nt ati o n; T ul ar e h o s pit al' s r e o p e ni n g g et s n e ar (/ st or y/ n e w s/ 2 0 1 8/ 0 9/ 1 1/t u l ar e- h o s pit al- e m pl oy e e s- c o m pl et e-
      ori e nt ati o n/ 1 2 6 7 2 0 5 0 0 2/)

      A d v e nti st: H er e' s w h at y o u s h o ul d k n o w a b o ut T R M C' s n e w m a n a g er s (/ st or y/ n e w s/ 2 0 1 8/ 0 6/ 2 8/ h ere s- w h at- y o u- s h o ul d- k n o w-tr m c s- n e w-fi n a n ci al-
      a d mi ni str at or s/ 7 4 2 3 8 4 0 0 2/)


      O n A pril 4, a s e c o n d w arr a nt w a s s er v e d at B e n z e e vi’ s Vi s a li a r e si d e n c e. G er m a n y’ s h o m e i n Ari z o n a w a s s e ar c h e d o n M a y 1 1.

      W hil e s er vi n g t h e w arr a nt s, D A' s Offi c e I n v e sti g at or s s ei z e d p er s o n al c o m p ut er s, c ell p h o n e s, i P a d s, t h u m b dri v e s, a n d ot h er m edi a, a c c or di n g t o c o urt
      d o c u m e nt s.

      A d diti o n al it e m s s ei z e d i n cl u d e s o m e hi g h- e n d f a s hi o n it e m s: a T o o m e y W or k p ur s e a n d a L o ui s V uitt o n b a g.

      Att or n e y s r e pr e s e nti n g B e n z e e vi a n d G er m a n y s o u g ht t o g et p art of t h e pr o p ert y s ei z e d r e t ur n e d. I n c o urt fili n g s, t h e att or n e y s ar g u e d t h e D A' s Offi c e
      h a s h a d t h e it e m s f or a l e n gt h y a m o u nt of ti m e.

      I n a d diti o n, c urr e nt i n v e sti g ati o n pr a cti c e s c all f or m a ki n g el e ctr o ni c c o pi e s of it e m s s ei z e d.

      T h e el e ctr o ni c c o pi e s, a c c or di n g t o t h e att or n e y s r e pr e s e nti n g t h e f or m er h o s pit al a d mi ni str at or s, ar e a s g o o d a s t h e ori gi n al d e vi c e.

      T h e att or n e y s al s o w a nt e d t h e pr o p ert y r et ur n e d b e c a u s e s o m e of t h e it e m s b el o n g t o f o r m er h o s pit al a d mi ni str at or s' f a mil y m e m ber s



  htt ps:// w w w. vis ali ati m es d elt a. c o m /st or y/ n e ws/ 2 0 1 8/ 1 0/ 0 4/ c o urt- h e ari ng -t ul are - h os pit al-i n v esti g ati on -s... 1 0 /3 0 /2 0 1 8
  C o urt h e ari n g i n T ul ar e h os pit a l i n v esti g ati o n s et f or Fri d a y                                                                                                                                                            P a g e 2 of 2
FiledT ul11/01/18                                                                                 Case 18-01031                                                                                                                                               Doc 33
          ar e C o u nt y S u p eri or J u d g e J o h n Bi a n c o, w h o si g n e d t h e w a rr a nt s t o b e s er v e d, alr e a d y                                                 9 9 ¢ Fir st M o nt h
                                                                                                                                                                     o v er s a w c o urt h e ari n g s.

                                                                                                                                                                                                        S u b s c ri b e
                                           T E L LI N G Y O U R S T O R Y                                                                                                                   ( h t t p: / / o f f e r s. vi s ali a ti m e s d el t a. c o m /
                                         D E DI C A T E D T O            M A KI N G A L O C A L I M P A C T                                                                                                    g p s-
         M or e:    Di d T ul ar e C o u nt y J u d g e J o h n Bi a n c o vi ol at e C o n sti t uti o n ?                                                                             -j us dog ue-r dc eeni=e Bs-Ep uN bliB c-& eu ntr
                                                                                                                                                                                                                                      t ma n_ c e-m ed uri
                                                                                                                                                                                                                                                        di nug- mc o= urt-
                                                                                                                                                                                                                                                                       n a n o ba
         h e ari n g/ 1 0 2 5 8 7 6 0 0 2/)                                                                                                                                                 e x c h a n g e & u t m _ c a m p ai g n = 2 0 1 8 S L J)

         M or e:    F BI, D A s e ar c h h o m e of f or m er T ul ar e h o s pit al C E O (/ st or y/ n e w s/ 2 0 1 8/ 0 4/ 2 3/f bi- d a- s e ar c h- h o m e- f or m er-t ul ar e- h o s pit al- c e o/ 5 4 4 0 5 8 0 02/)

         M or e:    T R M C’ s s e cr et l o a n: B e n z e e vi g ot t h e f e e (/ st or y / n e w s/l o c al/ 2 0 1 7/ 0 1/ 1 3/tr m c s- s ecr et-l o a n- b e n z e e vi- g ot-f e e/ 9 6 5 4 8 1 5 2/)




                        Al a n G er m a n y, H C C A’ s C F O, d eli v er s u p d at e t o h o s pit al b o ar d o n W e d n e s d a y. ( P h ot o: L ui s H er n a n d e z)




         R e a d or S h ar e t hi s st or y: htt p s:// w w w. vi s ali ati m e s d elt a. c o m/ st or y/ n e w s/ 2 0 1 8/ 1 0/ 0 4/ c o urt- h e ari n g-t ul ar e- h o s pit al-i n v e sti g ati o n- s et-fri d a y/ 1 5 2 3 4 9 9 0 0 2/




    htt ps:// w w w. vis ali ati m es d elt a. c o m /st or y/ n e ws/ 2 0 1 8/ 1 0/ 0 4/ c o urt- h e ari ng -t ul are - h os pit al-i n v esti g ati on -s... 1 0 /3 0 /2 0 1 8
